DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 3/9/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This status is based on the claim to U.S. Patent Application No. 14/655992 (the ‘992 application), PCT Application PCT/US2014/010326, and U.S. Provisional Application No. 61/750490.  However, the Examiner believes that there is no support for at least the features of original claims 10 and 18 of the present application in the ‘992 application.  For example, the ‘992 application does not support “at least one processor circuit operatively connected to the inertial sensor and the optical detector, the at least one processor circuit configured to: determine a power threshold for the inertial signal” of original claim 10. There is no disclosure about a processor that determines a power threshold.
Also, the ‘992 application does not support that one processor circuit attenuates motion artifact noise from the first output signal responsive to the determination of whether the subject is walking or running to generate a second output signal of original claim 18.  The ‘992 application discloses a noise circuit 18 that may be included to remove or otherwise attenuate cadence-related motion artifact noise from a physiological signal based on the determined user 
MPEP 2159.02 provides:
If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102 and 103 apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled.
In view of the above, it is believed that the present application should be examined under the first inventor to file provisions of the AIA .  
The Applicant’s assertion that there is support for “a processor that determines a power threshold” and the citation of paragraphs 0021-0022 and 0028 and Equations 1 and 2 of the ‘490 application is not persuasive. First, this does not address the issue that the two intervening applications do not support the subject matter of “a processor that determines a power threshold”.  Second, the cited paragraphs of the ‘490 application do not disclose “a processor that determines a power threshold”.  Third, it does not address the issue that the ‘992 application does not support that one processor circuit attenuates motion artifact noise from the first output signal responsive to the determination of whether the subject is walking or running to generate a second output signal of original claim 18.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 10 recites “at least one processor circuit operatively connected to the inertial sensor and the optical detector, the at least one processor circuit configured to: determine a power threshold for the inertial signal” in lines 8-10, which is clearly a computer-implemented recitation.  Under the current guidelines of 35 USC 112, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter. See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, Fed. Reg. Vol. 76, No. 27, February 9, 2011, p. 7162-7175 (“the Supplementary Examination Guidelines”).  With respect to claim 10, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function.  There is no description, flow chart, process, or algorithm that explains how the processor determines a power threshold.  At best, the specification discloses that the power threshold is determined empirically or done with input by the user, which is not the same thing as the processor circuit making this determination. What decisions, processes, or calculations does the processor do so as to determine a power threshold?  The specification does not say.
Claims 11-14 and 16 are rejected by virtue of its dependence from claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,807,267 (Bryars)(previously cited), in view of U.S. Patent Application Publication No. 2009/0023556 (Daly)(previously cited), and further in view of U.S. Patent No. 5,908,396 (Hayakawa)(previously cited).
Bryars teaches a heart rate sensing application (col. 6 and FIG. 8 of Bryars).  Daly teaches that the cadence frequency can be removed from a heart rate sensing application 
The combination requires cadence frequency detection.  Hayakawa teaches one such detection (FIGS. 4A-4B and 5 of Hayakawa).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the cadence frequency detection of Hayakawa as the cadence frequency detection of the combination since cadence frequency detection is required and Hayakawa teaches such detection and/or it would improve the accuracy of the heart rate sensing application by using current measurements and/or it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 18, the combination teaches or suggests a device configured to be worn by a subject, the device comprising:
an inertial sensor configured to generate an inertial signal responsive to body motion of the subject, the inertial signal comprising a plurality of frequency components (the body movement sensor of Hayakawa); 
an optical emitter configured to emit light onto at least some portion of skin of the subject (the optical emitter of Bryars); 
an optical detector configured to detect light scattered from or through the skin of the subject responsive to the light emitted by the optical emitter to generate a first output signal (the optical detector of Bryars); 
at least one processor circuit operatively connected to the inertial sensor and the optical detector, the at least one processor circuit configured to:

attenuate motion artifact noise from the first output signal responsive to the determined power of the inertial signal to generate a second output signal (the filtering suggested by Daly by using the cadence frequency detection of Hayakawa which uses steps ST1, ST5, and ST6 in FIG. 5 of Hayakawa); and
output the second output signal to an output circuit (outputting the filtered result of the display of Bryars).
With respect to claim 19, the combination teaches or suggests that the device is configured to be worn on or proximate a wrist of the subject (FIG. 1 of Bryars).

Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,042,549 (Amano)(previously cited), in view of Bryars.
Amano teaches the use of an acceleration sensor for the body motion sensor (col. 13, lines 50-67 of Amano) and a photoelectric sensor for the pulse wave sensor 301 (col. 14, lines 1-10 of Amano).  Bryars teaches a suitable pulse wave sensor in the form of an optical detector and emitter (FIGS. 6-7 of Bryars).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the pulse wave sensor of Bryars as the pulse wave sensor of Amano since Amano teaches the use of a photoelectric sensor and Bryars teaches one such sensor and/or it is a simple substitution of one known element for another to obtain predictable results. 
With respect to claim 10, the combination teaches or suggests a device configured to be worn by a subject, the device comprising:

an optical emitter configured to emit light onto at least some portion of skin of the subject (the optical emitter of Bryars); 
an optical detector configured to detect light scattered from or through the skin of the subject responsive to the light emitted by the optical emitter to generate a first output signal (the optical detector of Bryars); 
at least one processor circuit operatively connected to the inertial sensor and the optical detector, the at least one processor circuit configured to:
determine a power of the inertial signal, said power of the inertial signal encompassing the plurality of frequency components of the inertial signal (steps SD1 or SD8 of FIG. 7 of Amano); and 
attenuate motion artifact noise from the first output signal responsive to the determined power of the inertial signal to generate a second output signal (SD8-SD12 of FIG. 7 of Amano); and
output the second output signal to an output circuit (output the pulse of Amano for subsequent processing; e.g., col. 8 of Amano).
With respect to claim 19, the combination teaches or suggests that the device is configured to be worn on or proximate a wrist of the subject (FIG. 2 of Amano).

Allowable Subject Matter
Claims 1-6 and 8 are allowed.

Claims 11-14 and 16 are not rejected by virtue of their dependence from claim 10.

Response to Arguments
The Applicant’s arguments filed 3/9/2021 have been fully considered.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
With respect to the rejection of claims 10-14 and 16, the Applicant asserts:

    PNG
    media_image1.png
    717
    801
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    157
    802
    media_image2.png
    Greyscale

This argument is not persuasive since none of the cited passages disclose how the processor itself determines a power threshold for the inertial signal.  The specification merely discloses that the power threshold is determined empirically or done with input by the user, which is not the same thing as the processor circuit making this determination.  What decisions, processes, or calculations does the processor do so as to determine a power threshold?  The specification does not say.  It is not a question as to if one of ordinary skill in the art can write such a program, but whether the current application discloses how the inventors intended for this function to be performed.  The specification provides no explanation, flowcharts, formulae, or any other methodology as to how the processor itself determines a power threshold for the inertial signal.  Thus, one of ordinary skill in the art would not understand that the inventors have 
With respect to claims 18-19, the claim rejection under35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments, the previous claims rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.
Prior art rejections
With respect to claims 18-19, there are new grounds of prior art rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Matthew Kremer/
Primary Examiner, Art Unit 3791